                Case 2:18-cv-00573-JCC Document 130 Filed 03/31/21 Page 1 of 3




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9      JEFF OLBERG, et al.,                                   CASE NO. C18-0573-JCC
10                               Plaintiffs,                   ORDER
11                       v.

12      ALLSTATE INSURANCE COMPANY, et
        al.,
13
                                 Defendants.
14

15
               This matter comes before the Court on Plaintiffs’ motion to seal Plaintiff’s motion for
16
     class certification and supporting documents (Dkt. No. 103). Having thoroughly considered the
17
     briefing and the relevant record, the Court hereby GRANTS the motion for the reasons explained
18
     herein.
19
               Consistent with Federal Rule of Civil Procedure 5.2, Local Civil Rule 5(g), and the
20
     protective orders entered in this matter (Dkt. Nos. 32, 83), Plaintiff filed a redacted version of its
21
     motion for class certification (Dkt. No. 104) and a sealed unredacted version of the motion (Dkt.
22
     No. 106); a sealed declaration from John M. DeStefano with associated exhibits (Dkt. Nos. 107,
23
     107-1–107-22); a sealed declaration from Larry Hausman-Cohen (Dkt. No. 107-23); sealed
24
     expert reports by David Schwickerath, Lance Kaufman, William Berglund, and Darrell Harber
25
     with associated exhibits (Dkt. Nos. 107-24–27); and a sealed declaration from Elizabeth Gibson
26


     ORDER
     C18-0573-JCC
     PAGE - 1
              Case 2:18-cv-00573-JCC Document 130 Filed 03/31/21 Page 2 of 3




 1   with associated exhibits (Dkt. No. 107-28). The redacted and sealed information contained in

 2   these documents has been designated by Defendants’ counsel as confidential and/or highly

 3   confidential-attorney’s eyes only pursuant to the previously entered protective orders in this case.

 4   (Dkt. Nos. 103 at 2, 110 at 2–4; see Dkt. Nos. 32, 83.) Defendants assert the documents contain

 5   proprietary information that could be used by competitors against Defendants if made publicly

 6   available. (Dkt. Nos. 103 at 2–4, 110 at 4–6.)

 7          “Historically, courts have recognized a ‘general right to inspect and copy public records

 8   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of
 9   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
10   U.S. 589, 597 (1978)). That right is reduced when applied to confidential and proprietary
11   business records. Id. at 1179; see In re Electronic Arts, 298 F. App’x 568, 569 (9th Cir. 2008).
12   This is particularly true for records attached to nondispositive motions. In re Midland Nat. Life
13   Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115 (9th Cir. 2012).
14          The motion at issue is a class certification motion (Dkt. No. 104). While courts may
15   consider the merits of a party’s underlying claim in ruling on such motions, the primary
16   consideration for the Court is whether the class device is appropriate. Wal-Mart Stores, Inc. v.
17   Dukes, 564 U.S. 338, 348–49 (2011). This Court considers the class certification motion here to
18   be nondispositive. On this basis, it applies the “good cause” standard articulated in Federal Rule

19   of Civil Procedure 26(c). Kamakana, 447 F.3d at 1180. Therefore, only a “particularized

20   showing” of harm from disclosure is required. Id.

21          The Court has reviewed the records at issue and concluded that a showing of harm has

22   been made in the instant matter. Disclosure of the sensitive information included in the records

23   would cause irreparable harm to Defendants because it would provide Defendants’ competitors

24   information about how it conducts its business.

25          For the foregoing reasons, Plaintiffs’ motion to seal (Dkt. No. 103) is GRANTED. The

26   Clerk is DIRECTED to maintain under seal Docket Numbers 106 and 107-1 through 107-28.


     ORDER
     C18-0573-JCC
     PAGE - 2
             Case 2:18-cv-00573-JCC Document 130 Filed 03/31/21 Page 3 of 3




 1          DATED this 31st day of March 2021.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0573-JCC
     PAGE - 3
